DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/454,026 has claims 1-5, 7-8, 10-12, 14-15, 17-18, and 20-21 pending.  
Claims 6, 9, 13, 16, and 19 are cancelled. 
Claim 21 has been added.

Claim Objections
An objection is made to claims 8 and 15 for the following reason: minor informality. Please see objection below, along with suggested amendments. 
Claim 8 – issues of form where a comma needs to replaced with a semicolon, followed by a grammatical error
“(Currently Amended) A computing system, comprising: 
a plurality of deep neural network (DNN) processors; and 
a plurality of processor cores, one of the plurality of processor cores comprising a resource and power management (RPM) processor core, the RPM processor core configured to: 
receive a request to execute a deep neural network (DNN) workload from one of the plurality of processor cores; [[,]] 
divide the DNN workload into a plurality of workload fragments; [[,]] 
determine whether a workload fragment of the plurality workload fragments is to be statically or dynamically allocated to one of the plurality of DNN processors; [[,]] 
responsive to determining that the workload fragment is to be statically allocated to one of the plurality of DNN processors,  assign the workload fragment to a predetermined DNN processor of the plurality of DNN processors; [[,]] and 
responsive to determining that the workload fragment is to be dynamically allocated to one of the plurality of DNN processors, assign the workload fragment of the plurality of workload fragments to one of the plurality of DNN processors based upon an estimated time to completion of workload fragments executing on the plurality of DNN processors, wherein the estimated time to completion is determined based on contents of an execution time scoreboard comprising data indicating a percentage completion of execution of the workload fragments executing on the plurality of DNN processors.”
Claim 15 – issues of form where a comma needs to replaced with a semicolon, followed by a grammatical error
“(Currently Amended) A processor core configured to: 
receive a request to execute a deep neural network (DNN) workload; 
divide the DNN workload into a plurality of workload fragments; 
determine whether a workload fragment of the plurality of workload fragments is to be statically or dynamically allocated to one of a plurality of DNN processors; 
responsive to determining that the workload fragment is to be statically assigned to one of the plurality of DNN processors, assign the workload fragment to a predetermined DNN processor of the plurality of DNN processors; [[,]] and 
responsive to determining that the workload fragment is to by dynamically assigned to one of the plurality of DNN processors, assign a workload fragment of the plurality of workload fragments to one of the plurality of DNN processors based upon an estimated time to completion of workload fragments currently executing on the plurality of DNN processors, wherein the estimated time to completion is determined based on the contents of an execution time scoreboard comprising data indicating a percentage completion of execution of the workload fragments currently executing on the plurality of DNN processors.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 7-8, 10, 14-15, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim do fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claim 1 is recited below: 
“(Currently Amended) A computer-implemented method, comprising: 
receiving, at a resource and power management (RPM) processor core, a request to execute a deep neural network (DNN) workload; 
dividing, by way of the RPM processor core, the DNN workload into a plurality of workload fragments; 
determining, by way of the RPM processor core, whether a workload fragment of the plurality of the workload fragments is to be statically or dynamically allocated to one of a plurality of DNN processors, the DNN processors comprising a plurality of neural processing elements; 
responsive to determining that the workload fragment is to be statically assigned to one of the plurality of DNN processors, assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors for processing by the neural processing elements; and 
responsive to determining that the workload fragment is to be dynamically assigned to one of the plurality of DNN processors, assigning, by way of the RPM processor core, the workload fragment to a DNN processor of the plurality of DNN processors for processing by the neural processing elements based upon an estimated time to completion of workload fragments currently executing on the neural processing elements of the plurality of DNN processors, wherein the estimated time to completion is determined based on contents of an execution time scoreboard comprising data indicating a percentage completion of the execution of workload fragments currently executing on the plurality of DNN processors.”
The claims are reviewed under 2019 Patent Eligibility Guidelines (2019 PEG) on 35 U.S.C. 101. 
Step 1 – Is the claim directed to a statutory category (process, machine, article of manufacture, or composition of matter)?
Yes, Claim 1 is a process.
Step 2A, Prong One – Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the following:  
“	receiving a request to execute a deep neural network (DNN) workload; 
dividing the DNN workload into a plurality of workload fragments; 
determining whether a workload fragment of the plurality of the workload fragments is to be statically or dynamically allocated; 
responsive to determining that the workload fragment is to be statically assigned, assigning the workload fragment; and 
responsive to determining that the workload fragment is to be dynamically assigned, assigning the workload fragment based upon an estimated time to completion of workload fragments.” 
The abstract idea in this claim is namely a mental process.
The limitations to receive a request, divide a DNN workload, detecting workload fragments to be statically or dynamically allocated, and responsive to determining static assignment or dynamic assignment, assigning the workload fragment, as drafted, represents a mental process that, under its broadest reasonable interpretation, covers limitations capable of being performed by the mind. 
Other than reciting a computer-implemented method, these claimed steps are an abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers mental steps, determinations, and assignments, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Is the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. 
Upon examiner, claim 1 does recite an additional element –see highlighted (boldfaced, italicized below), which represent one or more additional elements(s): 
“receiving, at a resource and power management (RPM) processor core, a request to execute a deep neural network (DNN) workload; 
dividing, by way of the RPM processor core, the DNN workload into a plurality of workload fragments; 
determining, by way of the RPM processor core, whether a workload fragment of the plurality of the workload fragments is to be statically or dynamically allocated to one of a plurality of DNN processors, the DNN processors comprising a plurality of neural processing elements; 
responsive to determining that the workload fragment is to be statically assigned to one of the plurality of DNN processors, assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors for processing by the neural processing elements; and 
responsive to determining that the workload fragment is to be dynamically assigned to one of the plurality of DNN processors, assigning, by way of the RPM processor core, the workload fragment to a DNN processor of the plurality of DNN processors for processing by the neural processing elements based upon an estimated time to completion of workload fragments currently executing on the neural processing elements of the plurality of DNN processors, wherein the estimated time to completion is determined based on contents of an execution time scoreboard comprising data indicating a percentage completion of the execution of workload fragments currently executing on the plurality of DNN processors.” 
The features that are boldfaced and italicized above do not lend themselves to practical application for the reasons below: 
1 – A “resource and power management (RPM) processor core” is a computing element that performs the mental steps listed above with consideration of the conditions that are mentally evaluated, for example “determining whether a workload fragment of the plurality of the workload fragments is to be statically or dynamically allocated…responsive to determining that the workload fragment is to be statically assigned, assigning the workload fragment; and responsive to determining that the workload fragment is to be dynamically assigned, assigning the workload fragment based upon an estimated time to completion of workload fragments.”

2 – A property of “the DNN processors comprising a plurality of neural processing elements” is an additional property that links the DNN processors to a technological environment comprising a plurality of neural processing elements – mere mention of technological elements does not integrate into practical application.
3 – A property of “the plurality of DNN processors for processing by the neural processing elements” is also an additional property that links the DNN processors to a technological environment – mere mention of this also does not integrate into practical application. 
4 – A further step of “assigning, by way of the RPM processor core, the workload fragment to a DNN processor of the plurality of DNN processors for processing by the neural processing elements based upon an estimated time to completion of workload fragments currently executing on the neural processing elements of the plurality of DNN processors” shows a workload fragment is assigned by way of the RPM processor core (a generic computing element). This workload fragment is assigned to a DNN processor of the plurality of DNN processors (a set of generic computing elements) for intended purpose of processing by the neural processing elements (which has no patentable weight). This workload fragment is assigned based upon information of an estimated time to completion (further mental step showing insignificant extra-solution activity of retrieving an estimated time to completion) of workload fragments currently executing on the neural processing elements of the plurality of DNN processors (information attributed to fragments that are currently in a state of “executing”). However, the currently executing work fragments are external elements from which the human mind can still retrieve information. Therefore, this step does not integrate into practical application. 
5 – A further feature “wherein the estimated time to completion is determined based on contents of an execution time scoreboard comprising data indicating a percentage completion of the execution of workload fragments currently executing on the plurality of DNN processors” represents a mental step using information/contents of an execution time scoreboard with data in order to determine the estimated time to completion. This data is indicative of a percentage completion value for execution of current workload fragments. Yet again, the currently executing work fragments are external elements from which the human mind can still retrieve information. 
The limitation only represent added words in form of mere instructions to implement an abstract idea on a computer, or limitations that merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Accordingly, these one or more additional elements(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) represent adding words equivalent to “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f), without any active steps providing a particular application beyond the abstract idea. 
Next, Examiner considered the limitations under Step 2B.
Step 2B – Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity to the judicial exception. 

Listed below are the limitations again: 
“receiving, at a resource and power management (RPM) processor core, a request to execute a deep neural network (DNN) workload; 
dividing, by way of the RPM processor core, the DNN workload into a plurality of workload fragments; 
determining, by way of the RPM processor core, whether a workload fragment of the plurality of the workload fragments is to be statically or dynamically allocated to one of a plurality of DNN processors, the DNN processors comprising a plurality of neural processing elements; 
responsive to determining that the workload fragment is to be statically assigned to one of the plurality of DNN processors, assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors for processing by the neural processing elements; and 
responsive to determining that the workload fragment is to be dynamically assigned to one of the plurality of DNN processors, assigning, by way of the RPM processor core, the workload fragment to a DNN processor of the plurality of DNN processors for processing by the neural processing elements based upon an estimated time to completion of workload fragments currently executing on the neural processing elements of the plurality of DNN processors, wherein the estimated time to completion is determined based on contents of an execution time scoreboard comprising data indicating a percentage completion of the execution of workload fragments currently executing on the plurality of DNN processors.” 

“A computer-implemented method”, used in the claim by Applicant, represents insignificant pre-solution activity added to the judicial exception, e.g., a mental process can also be performed by a computer, but is not explicitly limited to a computer.
A “resource and power management (RPM) processor core” is a computing element that performs the mental steps listed above with consideration of the conditions that are mentally evaluated, for example “determining whether a workload fragment of the plurality of the workload fragments is to be statically or dynamically allocated…responsive to determining that the workload fragment is to be statically assigned, assigning the workload fragment; and responsive to determining that the workload fragment is to be dynamically assigned, assigning the workload fragment based upon an estimated time to completion of workload fragments.”
These are steps evaluations, assessment, and subsequent mental assignments performed by the human mind – this does not integrate into practical application.
A property of “the DNN processors comprising a plurality of neural processing elements” is an additional property that links the DNN processors to a technological environment comprising a plurality of neural processing elements – mere mention of technological elements does not integrate into practical application.
A property of “the plurality of DNN processors for processing by the neural processing elements” is also an additional property that links the DNN processors to a technological environment – mere mention of this also does not integrate into practical application.
“responsive to determining that the workload fragment is to be statically assigned to one of the plurality of DNN processors, assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors”, used in the claim by Applicant, represents simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Li et al. (Pub. No. US2020/0012531 filed on April 1, 2017; hereinafter Li) discloses responsive to determining that the workload fragment is to be statically assigned - “conventional static workload scheduling techniques” [0171] – to one of the plurality of DNN processors, e.g. “parallel processors such as general-purpose graphic processing units (GPGPUs) have played a significant role in the practical implementation of deep neural networks” [0004], assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors [0004, 0169-0171]. 
Therefore, these limitations do not amount to significantly more.
“responsive to determining that the workload fragment is to be dynamically assigned to one of the plurality of DNN processors, assigning the workload fragment to a DNN processor of the plurality of DNN processors based upon an estimated time to completion of workload fragments executing on the plurality of DNN processors”, used in the claim by Applicant, represents simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Li discloses responsive to determining that the workload fragment is to be dynamically assigned to one of the plurality of DNN processors [0060, 0168], e.g. “The scheduling can be handled dynamically by the scheduler 210” [0060], assigning the workload fragment to a DNN processor of the plurality of DNN processors [0113, 0199], e.g. “the general-purpose processing unit (GPGPU) 1100 can be configured to be particularly efficient in processing the type of computational workloads associated with training deep neural networks” [0199], based upon an estimated time to completion of workload fragments [0122] executing on the plurality of DNN processors [0199], e.g. “the graphics acceleration module 446 may adhere to the following requirements: ... 2) An application's job request is guaranteed by the graphics acceleration module 446 to complete in a specified amount of time, including any translation faults, or the graphics acceleration module 446 provides the ability to preempt the processing of the job” [0122] – evidence that this a WURC activity.
“assigning, by way of the RPM processor core, the workload fragment to a DNN processor of the plurality of DNN processors for processing by the neural processing elements based upon an estimated time to completion of workload fragments currently executing on the neural processing elements of the plurality of DNN processors, wherein the estimated time to completion is determined based on contents of an execution time scoreboard comprising data indicating a percentage completion of the execution of workload fragments currently executing on the plurality of DNN processors”, as used in the claim by Applicant, represents simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Manula) discloses responsive to determining that the workload fragment is to be dynamically allocated/queued [0225] to one of the plurality of DNN processors [0047], assigning the workload fragment of the plurality of workload fragments to one of the plurality of DNN processors [0210, 0225], based upon an estimated time to completion of workload fragments executing on the plurality of DNN processors, e.g. “if all linked instructions are completed by the time the NEB instruction is seen, the "completions_seen" is identical to "expected_completions" and the state will be observed as "pass", and thus execution continues with no waiting. Otherwise, the DME 122 waits until all linked instructions are completed” [0210], wherein the estimated time to completion is determined based on contents of an execution time scoreboard comprising data indicating a percentage completion of execution, e.g. 100% completed cited as “(a) all tiles 4 are required to complete their respective compute phases 33 before any in the group is allowed to proceed to the next exchange phase 32, or (b) all tiles 4 in the group are required to complete their respective exchange phases 32 before any tile in the group is allowed to proceed to the next compute phase 33” [0057], of the workload fragments cited as pre-work executing on the plurality of DNN processors [0225] – evidence that this a WURC activity.
Therefore, these limitations do not amount to significantly more.
Therefore, the claimed subject matter is ineligible. 
Further amendment is required, in order to make the subject matter eligible.
Dependent claims 2 and 7 are further reject as they fail to cure deficiencies in the abstract idea of the independent claims.
Listed next, are the dependent claims, their claim interpretations, and their assessment pertaining to whether they add significantly more to the judicial exception established in the independent claim. 
For limitations of claim 2, the following is recited:
wherein each of the plurality of DNN processors is configured to maintain a workload fragment queue, and wherein assigning the workload fragment to one of the plurality of DNN processors comprises enqueuing the workload fragment on a workload fragment queue associated with the one of the plurality of DNN processors.  
The additional limitations can be interpreted as features of: 
1) 	each of DNN processors has a workload fragment queue, 
2)	assigning a workload fragment is equivalent to enqueuing a workload from the queue to the DNN processor. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 2, adding these features to the independent claim is equivalent to simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Li discloses features, wherein each of the plurality of DNN processors is configured to maintain a workload fragment queue [0059, 0112-0113], and wherein assigning the workload fragment to one of the plurality of DNN processors comprises enqueuing the workload fragment on a workload fragment queue [0125; FIG. 4D, Elements 483-484] associated with the one of the plurality of DNN processors [0125] – evidence of a WURC activity. 
Given these citations above, Li indicates that to one of ordinary skill in the art, it was well-understood, routine, conventional activity to perform the following steps using the well-known system architecture disclosed therein. 

For limitations of claim 7, the following is recited:
wherein the workload fragments are configured to store the data indicating a percentage completion of execution of the workload fragments executing on the plurality of DNN processors.  
The additional limitations can be interpreted status data stored for work fragments, the data indication percentage of completion for execution of the workload fragments executing on the plurality of DNN processors. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 7, adding these features to the independent claim is equivalent to simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Aralikatte (Pub. No. US2020/0327420 filed on April 10, 2019; hereinafter Aralikatte) teaches that the workload fragments are configured to store the data [0076-0077, 0081] indicating a percentage completion of execution of the workload fragments executing on the plurality of DNN processors, e.g. “the DNN debugging program 110a, 110b may prompt the user with a status update (e.g., percentage of completion, amount of time recommended for completion, recommendation on whether the DNN debugging program 110a, 110b should continue the analysis) on the currently analyzed DL model design/code” [0081].
Therefore, these limitations do not amount to significantly more.
Independent claim 8 is recited below: 
“(Currently Amended) A computing system, comprising: 
a plurality of deep neural network (DNN) processors; and 
a plurality of processor cores, one of the plurality of processor cores comprising a resource and power management (RPM) processor core, the RPM processor core configured to 
receive a request to execute a deep neural network (DNN) workload from one of the plurality of processor cores, 
divide the DNN workload into a plurality of workload fragments, [[and]] 
determine whether a workload fragment of the plurality workload fragments is to be statically or dynamically allocated to one of the plurality of DNN processors, 
responsive to determining that the workload fragment is to be statically allocated to one of the plurality of DNN processors, assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors, and 
responsive to determining that the workload fragment is to be dynamically allocated to one of the plurality of DNN processors, assign the workload fragment of the plurality of workload fragments to one of the plurality of DNN processors based upon an estimated time to completion of workload fragments executing on the plurality of DNN processors, wherein the estimated time to completion is determined based on contents of an execution time scoreboard comprising data indicating a percentage completion of execution of the workload fragments executing on the plurality of DNN processors.”
The claims are reviewed under 2019 Patent Eligibility Guidelines (2019 PEG) on 35 U.S.C. 101. 
Step 1 – Is the claim directed to a statutory category (process, machine, article of manufacture, or composition of matter)?
Yes, Claim 8 is an apparatus.
Step 2A, Prong One – Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the following:  
“	a resource and power management (RPM) processor core, the RPM processor core configured to 
receive a request to execute a deep neural network (DNN) workload, 
divide the DNN workload into a plurality of workload fragments, 
determine whether a workload fragment of the plurality workload fragments is to be statically or dynamically allocated to one of the plurality of DNN processors, 
responsive to determining that the workload fragment is to be statically allocated to one of the plurality of DNN processors, assigning the workload fragment, and 
responsive to determining that the workload fragment is to be dynamically allocated to one of the plurality of DNN processors, assign the workload fragment of the plurality of workload fragments based upon an estimated time to completion of workload fragments.” 
The abstract idea in this claim is namely a mental process.
The limitations to receiving a request, divide the DNN workload into fragments, determine whether a workload fragment should be statically or dynamically allocated, and responsive to determining the allocation, performing a static assignment or a dynamic assignment, as drafted, represents a mental process that, under its broadest reasonable interpretation, covers limitations capable of being performed by the mind. 
Aside from a resource and power management core, as recited, the steps of receiving, dividing, determining, and performing a static assignment or a dynamic assignment represent mental steps performed with respect to information available to the human mind. Furthermore, the resource and power management core only serves as a generic computing component to perform the mental steps. 

Step 2A, Prong Two – Is the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. 
Upon examiner, claim 8 does recite an additional element –see highlighted (boldfaced, italicized below), which represent one or more additional elements(s): 
“(Currently Amended) A computing system, comprising: 
a plurality of deep neural network (DNN) processors; and 
a plurality of processor cores, one of the plurality of processor cores comprising a resource and power management (RPM) processor core, the RPM processor core configured to 
receive a request to execute a deep neural network (DNN) workload from one of the plurality of processor cores, 
divide the DNN workload into a plurality of workload fragments, [[and]] 
determine whether a workload fragment of the plurality workload fragments is to be statically or dynamically allocated to one of the plurality of DNN processors, 
responsive to determining that the workload fragment is to be statically allocated to one of the plurality of DNN processors, assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors, and 
responsive to determining that the workload fragment is to be dynamically allocated to one of the plurality of DNN processors, assign the workload fragment of the plurality of workload fragments to one of the plurality of DNN processors based upon an estimated time to completion of workload fragments executing on the plurality of DNN processors, wherein the estimated time to completion is determined based on contents of an execution time scoreboard comprising data indicating a percentage completion of execution of the workload fragments executing on the plurality of DNN processors.”
The additional limitations include a plurality of DNN processors and processor cores that are generic computing components. 
The additional limitations also include steps (e.g. receiving, dividing, determining and assigning), with are performed with respect to one or more DNN processors. Though the steps are performed on onto these generic components, they represent added insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 
This is because a computing system is an element generally linked to the judicial exception. Additionally, the plurality of DNN processors and processor cores are recited, but not in a manner intrinsic to the system as claimed. They are merely generic computing components associated with the workload (e.g. “a deep neural network (DNN) workload from one of the plurality of processor cores”) and workload fragments (e.g. “workload fragments to one of the plurality of DNN processors” and “workload fragments executing on the plurality of DNN processors”). 
The features also do not lend themselves to practical application for the reasons below: 
1 – A step of assigning a workload fragment to “to a predetermined DNN processor of the plurality of DNN processors” is an additional step that links the workload fragment to a technological environment– mere mention of a technological environment does not integrate into practical application.
2 – A further step of “responsive to determining that the workload fragment is to be dynamically allocated to one of the plurality of DNN processors, assign the workload fragment of the plurality of workload fragments to one of the plurality of DNN processors based upon an estimated time to completion of workload fragments executing on the plurality of DNN processors” shows a workload fragment is assigned by way of the RPM processor core (a generic computing element). This 
3 – A further feature “wherein the estimated time to completion is determined based on contents of an execution time scoreboard comprising data indicating a percentage completion of execution of the workload fragments executing on the plurality of DNN processors” represents a mental step using information/contents of an execution time scoreboard with data in order to determine the estimated time to completion. This data is indicative of a percentage completion value for execution of current workload fragments. Yet again, the currently executing work fragments are external elements from which the human mind can still retrieve information. 
The limitation only represent added words in form of mere instructions to implement an abstract idea on a computer, or limitations that merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Accordingly, these one or more additional elements(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) represent adding words equivalent to “apply it” with 
Next, Examiner considered the limitations under Step 2B.
Step 2B – Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity to the judicial exception. 
Under the 2019 PEG, a conclusion that an additional element is insignificant pre-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the additional limitation(s) of a plurality of DNN processors, processor cores, and steps (e.g. receiving, dividing, and assigning), with are performed with respect to one or more DNN processors are thus re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
Listed below are the limitations again: 
“(Currently Amended) A computing system, comprising: 
a plurality of deep neural network (DNN) processors; and 
a plurality of processor cores, one of the plurality of processor cores comprising a resource and power management (RPM) processor core, the RPM processor core configured to 
receive a request to execute a deep neural network (DNN) workload from one of the plurality of processor cores, 
divide the DNN workload into a plurality of workload fragments, [[and]] 
determine whether a workload fragment of the plurality workload fragments is to be statically or dynamically allocated to one of the plurality of DNN processors, 
responsive to determining that the workload fragment is to be statically allocated to one of the plurality of DNN processors, assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors, and 
responsive to determining that the workload fragment is to be dynamically allocated to one of the plurality of DNN processors, assign the workload fragment of the plurality of workload fragments to one of the plurality of DNN processors based upon an estimated time to completion of workload fragments executing on the plurality of DNN processors, wherein the estimated time to completion is determined based on contents of an execution time scoreboard comprising data indicating a percentage completion of execution of the workload fragments executing on the plurality of DNN processors.”
The additional elements are evaluated to determine whether they amount to significantly more – see MPEP 2106.05, Section I, PART A, “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include”. 
“A computing system”, used in the claim by Applicant, represents generally linking the use of the judicial exception to a particular technological environment or field of use, such as a computing system – see MPEP 2106.05(h)
“a plurality of deep neural network (DNN) processors”, used in the claim by Applicant, represent generic computing components, upon which steps can be performed, in a manner that merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
“a plurality of processor cores, one of the plurality of processor cores comprising
a step to “determine whether a workload fragment of the plurality workload fragments is to be statically or dynamically allocated to one of the plurality of DNN processors” represent added insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
“responsive to determining that the workload fragment is to be statically allocated to one of the plurality of DNN processors, assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors,” used in the claim by Applicant, represents simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Li et al. (Pub. No. US2020/0012531 filed on April 1, 2017; hereinafter Li) discloses responsive to determining that the workload fragment is to be statically allocated to one of the plurality of DNN processors - using “conventional static workload scheduling techniques” [0171], e.g. “parallel processors such as general-purpose graphic processing units (GPGPUs) have played a significant role in the practical implementation of deep neural networks” [0004], assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors [0004, 0169-0171]. 
Therefore, these limitations do not amount to significantly more.
“responsive to determining that the workload fragment is to be dynamically allocated to one of the plurality of DNN processors, assign the workload fragment of the plurality of workload fragments to one of the plurality of DNN processors based upon an estimated time to completion of workload fragments executing on the plurality of DNN processors, wherein the estimated time to completion is determined based on contents of an execution time scoreboard comprising data indicating a percentage completion of execution of the workload fragments executing on the plurality of DNN processors”, used in the claim by Applicant, represents simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Manula (Pub. No. US2020/0174828; hereinafter Manula
The steps of receiving, dividing, determining, statically assigning, and dynamically assigning, used in the claim by Applicant, represents insignificant pre-solution activity added to the judicial exception - see MPEP 2106.05(g). 
Therefore, these limitations do not amount to significantly more. 
Therefore, the claimed subject matter is ineligible. 
Further amendment is required, in order to make the subject matter eligible.
Dependent claims 10 and 14 are further reject as they fail to cure deficiencies in the abstract idea of the independent claims.
Listed next, are the dependent claims, their claim interpretations, and their assessment pertaining to whether they add significantly more to the judicial exception established in the independent claim. 
For limitations of claim 10, the following is recited:
wherein each of the plurality of DNN processors is configured to maintain a workload fragment queue, and wherein assigning the selected workload fragment to one of the plurality of DNN processors comprises enqueuing the workload fragment on a workload fragment queue associated with the one of the plurality of DNN processors.  
These limitations do not amount to significantly more, due the same reason as stated by claim 2.
For limitations of claim 14, the following is recited:
wherein the workload fragments are configured to store the data indicating a percentage completion of execution of the workload fragments executing on the plurality of DNN processors.  
These limitations do not amount to significantly more, due the same reason as stated by claim 7.
Independent claim 15 is recited below: 
“(Currently Amended) A processor core configured to: 
receive a request to execute a deep neural network (DNN) workload; 
divide the DNN workload into a plurality of workload fragments; [[and]] 
determine whether a workload fragment of the plurality of workload fragments is to be statically or dynamically allocated to one of a plurality of DNN processors; 
responsive to determining that the workload fragment is to be statically assigned to one of the plurality of DNN processors, assign the workload fragment to a predetermined DNN processor of the plurality of DNN processors; and 
responsive to determining that the workload fragment is to by dynamically assigned to one of the plurality of DNN processors, assign a the plurality of DNN processors based upon an estimated time to completion of workload fragments currently executing on the plurality of DNN processors, wherein the estimated time to completion is determined based on the contents of an execution time scoreboard comprising data indicating a percentage completion of execution of the workload fragments currently executing on the plurality of DNN processors.”
The claims are reviewed under 2019 Patent Eligibility Guidelines (2019 PEG) on 35 U.S.C. 101. 
Step 1 – Is the claim directed to a statutory category (process, machine, article of manufacture, or composition of matter)?
Yes, Claim 15 is an apparatus, such a processor core.
Step 2A, Prong One – Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the following:  
“ …	receive a request to execute a deep neural network (DNN) workload; 
divide the DNN workload into a plurality of workload fragments; [[and]] 
determine whether a workload fragment of the plurality of workload fragments is to be statically or dynamically allocated; 
responsive to determining that the workload fragment is to be statically assigned, assign the workload fragment; and 
responsive to determining that the workload fragment is to by dynamically assigned, assign a ” 
The abstract idea in this claim is namely a mental process.
The limitations to receive, divide, and assign as drafted, represent mental steps that, under its broadest reasonable interpretation. All elements considered in this step can be practically performed in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers mental steps performed by the human mind, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Is the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. 
Upon examiner, claim 15 does recite an additional element –see highlighted (boldfaced, italicized below), which represent one or more additional elements(s): 
“(Currently Amended) A processor core configured to: 
…
determine whether a workload fragment of the plurality of workload fragments is to be statically or dynamically allocated to one of a plurality of DNN processors; 
responsive to determining that the workload fragment is to be statically assigned to one of the plurality of DNN processors, assign the workload fragment to a predetermined DNN processor of the plurality of DNN processors; and 
responsive to determining that the workload fragment is to by dynamically assigned to one of the plurality of DNN processors, assign a to one of [[a]] the plurality of DNN processors based upon an estimated time to completion of workload fragments currently executing on the plurality of DNN processors, wherein the estimated time to completion is determined based on the contents of an execution time scoreboard comprising data indicating a percentage completion of execution of the workload fragments currently executing on the plurality of DNN processors.”
The processor core represents a mere computing component that implements the abstract idea; nonetheless the claim scope is not limited to only being performed on a processor core. 
The plurality of DNN processors also represent additional mere computing components that further implement the abstract idea; which is more evidence that the claim scope is not limited to only being performed by the plurality of DNN processors.
This steps of determining, statically assigning, and dynamic assigning are performed with relation to DNN processors do not lend themselves to practical application because it merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
Accordingly, these one or more additional elements(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of a processor core, a plurality of DNN processors, a 
Next, Examiner considered the limitations under Step 2B.
Step 2B – Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity to the judicial exception. 
Under the 2019 PEG, a conclusion that an additional element is insignificant pre-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the additional limitation(s) of a processor core, a plurality of DNN processors, a step of assigning, a step of determining, a step of statically assigning, and a step of dynamically assigning are thus re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
Listed below are the limitations again: 
“(Currently Amended) A processor core configured to: 
…
determine whether a workload fragment of the plurality of workload fragments is to be statically or dynamically allocated to one of a plurality of DNN processors; 
responsive to determining that the workload fragment is to be statically assigned to one of the plurality of DNN processors, assign the workload fragment to a predetermined DNN processor of the plurality of DNN processors; and 
responsive to determining that the workload fragment is to by dynamically assigned to one of the plurality of DNN processors, assign a to one of [[a]] the plurality of DNN processors based upon an estimated time to completion of workload fragments currently executing on the plurality of DNN processors, wherein the estimated time to completion is determined based on the contents of an execution time scoreboard comprising data indicating a percentage completion of execution of the workload fragments currently executing on the plurality of DNN processors.”
The additional elements are evaluated to determine whether they amount to significantly more – see MPEP 2106.05, Section I, PART A, “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include”. 
“A processor core”, used in the claim by Applicant, represents generally linking the use of the judicial exception to a particular technological environment or field of use, such as a processor core – see MPEP 2106.05(h)
 “one of a plurality of DNN processors” or “the plurality of DNN processors”, used in the claim by Applicant, represent generic computing components, upon which steps can be performed, in a manner that merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
a step to “determine whether a workload fragment of the plurality of workload fragments is to be statically or dynamically allocated to one of a plurality of DNN processors;” represents added insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
“responsive to determining that the workload fragment is to be statically assigned to one of the plurality of DNN processors, assign the workload fragment to a predetermined DNN processor of the plurality of DNN processors;” used in the claim by Applicant, represents simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 

Prior art of Li et al. (Pub. No. US2020/0012531 filed on April 1, 2017; hereinafter Li) discloses responsive to determining that the workload fragment is to be statically assigned to one of the plurality of DNN processors, assign the workload fragment to a predetermined DNN processor of the plurality of DNN processors – using “conventional static workload scheduling techniques” [0004, 0169-0171], e.g. “parallel processors such as general-purpose graphic processing units (GPGPUs) have played a significant role in the practical implementation of deep neural networks” [0004]. 
Therefore, these limitations do not amount to significantly more.
“responsive to determining that the workload fragment is to by dynamically assigned to one of the plurality of DNN processors, assign a to one of [[a]] the plurality of DNN processors based upon an estimated time to completion of workload fragments currently executing on the plurality of DNN processors, wherein the estimated time to completion is determined based on the contents of an execution time scoreboard comprising data indicating a percentage completion of execution of the workload fragments currently executing on the plurality of DNN processors;” used in the claim by Applicant, represents simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Manula (Pub. No. US2020/0174828; hereinafter Manula) discloses responsive to determining that the workload fragment is to be dynamically assigned/queued [0225] to one of 
The steps of receiving, dividing, determining, statically assigning, and dynamically assigning, used in the claim by Applicant, represents insignificant pre-solution activity added to the judicial exception - see MPEP 2106.05(g). 
Therefore, these limitations do not amount to significantly more.
And this makes the claimed subject matter ineligible. 
Further amendment is required, in order to make the subject matter eligible.
Dependent claims 17 and 21 is further reject as they fail to cure deficiencies in the abstract idea
Listed next, are the dependent claims, their claim interpretations, and their assessment pertaining to whether they add significantly more to the judicial exception established in the independent claim. 
For limitations of claim 17, the following is recited:
wherein each of the plurality of DNN processors is configured to maintain a workload fragment queue, and wherein assign the selected workload fragment to one of the plurality of DNN processors comprises enqueuing the workload fragment on a workload fragment queue associated with the one of the plurality of DNN processors.  
These limitations do not amount to significantly more, due the same reason as stated by claim 2.
For limitations of claim 21, the following is recited:
wherein the workload fragments are configured to store the data indicating the percentage completion of execution of the workload fragments currently executing on the plurality of DNN processors in the execution time scoreboard.
These limitations do not amount to significantly more, due the same reason as stated by claim 7.
Dependent claims 3-5, 11-12, 18, and 20 recite subject matter for which, if limitations from any of these dependent claims are added to the independent claims, would make the independent claims statutory under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

Claim(s) 1-2, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub. No. US2020/0012531 filed on April 1, 2017; hereinafter Li) in view of Manula (Pub. No. US2020/0174828 filed on May 31, 2019; hereinafter Manula).
Regarding claim 1, Li discloses the following: 
A computer-implemented method, comprising: 
receiving, at a resource and power management (RPM) processor core, a request to execute a deep neural network (DNN) workload; 
(Li teaches receiving, at a resource and power management (RPM) processor core [0254-0255], a request to execute a deep neural network (DNN) [0046, 0192] workload [0058-0059], e.g. “receives commands directed to performing processing operations” [0058]. 
For more evidence of a resource and power management (RPM) processor core, see the following citations below: 
“processor 1900 may also include a set of one or more bus controller units 1916 and a system agent core 1910 ... System agent core 1910 provides management functionality for the various processor components” [0254])
dividing, by way of the RPM processor core, the DNN workload into a plurality of workload fragments; 
(Li teaches dividing, by way of the RPM processor core [0254-0255], the DNN workload into a plurality of workload fragments [0064, 0230], e.g. “divide the processing workload into approximately equal sized tasks, to better enable distribution of the graphics processing operations to multiple clusters 214A-214N of the processing cluster array 212” [0064])
determining, by way of the RPM processor core, whether a workload fragment of the plurality of the workload fragments is to be statically or dynamically allocated to one of a plurality of DNN processors, 
(Li teaches determining, by way of the RPM processor core [0254-0255], whether a workload fragment of the plurality of the workload fragments is to be statically or dynamically allocated to one of a plurality of DNN processors [0164-0165] – this is done by  “detection/observation logic” [0164] and “a status query to check on the shared function pipeline's status before dispatching any workload on it” [0165])
responsive to determining that the workload fragment is to be statically assigned to one of the plurality of DNN processors, assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors for processing by the neural processing elements; and 
***EXAMINER’S INTERPRETATION:
The claim recites, responsive to determining that the workload fragment is to be statically assigned to one of the plurality of DNN processors, assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors. 
The DNN processors have intended use “for processing by the neural processing elements”. 
So patentable weight is only given to the original subject matter of this limitation: 
“responsive to determining that the workload fragment is to be statically assigned to one of the plurality of DNN processors, assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors”
No patentable weight is given to “for processing by the neural processing elements” because it represents intended use. 
(Li discloses responsive to determining that the workload fragment is to be statically assigned - “conventional static workload scheduling techniques” [0171] – to one of the plurality of DNN processors, e.g. “parallel processors such as general-purpose graphic processing units (GPGPUs) have 
responsive to determining that the workload fragment is to be dynamically assigned to one of the plurality of DNN processors, assigning the workload fragment to a DNN processor of the plurality of DNN processors based upon an estimated time to completion of workload fragments executing on the plurality of DNN processors.  
(Li discloses responsive to determining that the workload fragment is to be dynamically assigned to one of the plurality of DNN processors [0060, 0168], e.g. “The scheduling can be handled dynamically by the scheduler 210” [0060], assigning the workload fragment to a DNN processor of the plurality of DNN processors [0113, 0199], e.g. “the general-purpose processing unit (GPGPU) 1100 can be configured to be particularly efficient in processing the type of computational workloads associated with training deep neural networks” [0199], based upon an estimated time to completion of workload fragments [0122] executing on the plurality of DNN processors [0199], e.g. “the graphics acceleration module 446 may adhere to the following requirements: ... 2) An application's job request is guaranteed by the graphics acceleration module 446 to complete in a specified amount of time, including any translation faults, or the graphics acceleration module 446 provides the ability to preempt the processing of the job” [0122]) 

However, Li does not disclose the following:
(1)	the DNN processors comprising a plurality of neural processing elements; and 
(2)	responsive to determining that the workload fragment is to be dynamically assigned to one of the plurality of DNN processors, assigning, by way of the RPM processor core, the workload fragment to a DNN processor of the plurality of DNN processors for processing by the neural processing elements based upon an estimated time to completion of workload fragments currently executing on the neural processing elements of the plurality of DNN processors, wherein the estimated time to completion is determined based on contents of an execution time scoreboard comprising data indicating a percentage completion of the execution of workload fragments currently executing on the plurality of DNN processors.
Nonetheless, this feature would have been made obvious, as evidenced by Manula.
(1) (Manula discloses a set of the DNN processors comprising a plurality of neural processing elements, e.g. “The resulting combinations of accelerators can yield a system with a large amount of processing power for performing parallel operations. This is particularly useful for implementing neural network processing in artificial intelligence applications” [0047])
(2) (Manula discloses responsive to determining that the workload fragment is to be dynamically assigned/queued [0225] to one of the plurality of DNN processors [0047], assigning, by way of the RPM processor core or “PPE execution engine” [0090], the workload fragment of the plurality of workload fragments to one of the plurality of DNN processors for processing by the neural processing elements [0210, 0225], based upon an estimated time to completion of workload fragments executing on the plurality of DNN processors, e.g. “if all linked instructions are completed by the time the NEB instruction is seen, the "completions_seen" is identical to "expected_completions" and the state will be observed as "pass", and thus execution continues with no waiting. Otherwise, the DME 122 waits until all linked instructions are completed” [0210], wherein the estimated time to completion is determined based on contents of an execution time scoreboard comprising data indicating a percentage completion of execution, e.g. 100% completed cited as “(a) all tiles 4 are required to complete their respective compute phases 33 before any in the group is allowed to proceed to the next exchange phase 32, or (b) all tiles 4 in the group are required to complete their respective exchange phases 32 before any tile in the group is allowed to proceed to the next compute phase 33” [0057], of the workload fragments cited as pre-work executing on the plurality of DNN processors [0225])
Manula with the teachings of Li pertaining to DNN workloads. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Li with the teachings of Manula. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A: Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been to provide an improved scheduling mechanism – see evidence provided herein: “For the pre-work instructions only: If a WD's pre-work is completed ahead of time compared to pre work in earlier issued WDs, the design will need to queue the pre-work completion info and increase the number of ESP credits after the handling of all the previous WDs when they have completed” [0225 – Manula].
Regarding claims 2, 10, and 17, Li in view of Manula discloses the following: 
wherein each of the plurality of DNN processors is configured to maintain a workload fragment queue, and wherein assigning the workload fragment to one of the plurality of DNN processors comprises enqueuing the workload fragment on a workload fragment queue associated with the one of the plurality of DNN processors.  
(Li discloses features, wherein each of the plurality of DNN processors is configured to maintain a workload fragment queue [0059, 0112-0113], and wherein assigning the workload fragment to one of the plurality of DNN processors comprises enqueuing the workload fragment on a workload fragment queue [0125; FIG. 4D, Elements 483-484] associated with the one of the plurality of DNN processors [0125])
Regarding claim 8, Li discloses the following: 
A computing system, comprising: 
a plurality of deep neural network (DNN) processors; and 
(Li discloses a plurality of processors [0045, 0057] for a deep neural network (DNN) [0046])
a plurality of processor cores, one of the plurality of processor cores comprising a resource and power management (RPM) processor core, 
(Li discloses a plurality of processor cores [0047, 0051], one of the plurality of processor cores [0051] comprising a resource and power management (RPM) processor core – see system agent core [0254-0255])
the RPM processor core configured to 
receive a request to execute a deep neural network (DNN) workload from one of the plurality of processor cores, 
(Li teaches receiving, at a resource and power management (RPM) processor core [0254-0255], a request to execute a deep neural network (DNN) [0046, 0192] workload [0058-0059] from one of the plurality of processor cores [0047, 0051], e.g. “receives commands directed to performing processing operations” [0058]. 
For more evidence of a resource and power management (RPM), see the following citations below: 
“processor 1900 may also include a set of one or more bus controller units 1916 and a system agent core 1910 ... System agent core 1910 provides management functionality for the various processor components” [0254]
“System agent core 1910 may additionally include a power control unit (PCU), which includes logic and components to regulate the power state of processor cores 1902A-1902N and graphics processor 1908” [0255])
divide the DNN workload into a plurality of workload fragments, and 
(Li teaches dividing the DNN workload into a plurality of workload fragments [0064, 0230], e.g. “divide the processing workload into approximately equal sized tasks, to better enable 
determine whether a workload fragment of the plurality workload fragments is to be statically or dynamically allocated to one of the plurality of DNN processors, 
(Li teaches determining whether a workload fragment of the plurality of the workload fragments is to be statically or dynamically allocated to one of a plurality of DNN processors [0164-0165] – this is done by  “detection/observation logic” [0164] and “a status query to check on the shared function pipeline's status before dispatching any workload on it” [0165])
responsive to determining that the workload fragment is to be statically allocated to one of the plurality of DNN processors, assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors, and  
(Li discloses responsive to determining that the workload fragment is to be statically allocated – “conventional static workload scheduling techniques” [0171] – to one of the plurality of DNN processors, e.g. “parallel processors such as general-purpose graphic processing units (GPGPUs) have played a significant role in the practical implementation of deep neural networks” [0004], assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors for processing by the neural processing elements [0004, 0169-0171])
assign a selected workload fragment of the plurality of workload fragments to one of the plurality of DNN processors based upon an estimated time to completion of workload fragments executing on the plurality of DNN processors.  
(Li teaches assigning the workload fragment to a DNN processor of the plurality of DNN processors [0060, 0113, 0199], e.g. “the general-purpose processing unit (GPGPU) 1100 can be configured to be particularly efficient in processing the type of computational workloads associated with training deep neural networks” [0199], based upon an estimated time to guaranteed by the graphics acceleration module 446 to complete in a specified amount of time, including any translation faults, or the graphics acceleration module 446 provides the ability to preempt the processing of the job” [0122]) 

However, Li does not disclose the following:
responsive to determining that the workload fragment is to be dynamically allocated to one of the plurality of DNN processors, assign the workload fragment of the plurality of workload fragments to one of the plurality of DNN processors based upon an estimated time to completion of workload fragments executing on the plurality of DNN processors, wherein the estimated time to completion is determined based on contents of an execution time scoreboard comprising data indicating a percentage completion of execution of the workload fragments executing on the plurality of DNN processors.  
Nonetheless, this feature would have been made obvious, as evidenced by Manula.
(Manula discloses responsive to determining that the workload fragment is to be dynamically allocated/queued [0225] to one of the plurality of DNN processors [0047], assigning the workload fragment of the plurality of workload fragments to one of the plurality of DNN processors [0210, 0225], based upon an estimated time to completion of workload fragments executing on the plurality of DNN processors, e.g. “if all linked instructions are completed by the time the NEB instruction is seen, the "completions_seen" is identical to "expected_completions" and the state will be observed as "pass", and thus execution continues with no waiting. Otherwise, the DME 122 waits until all linked instructions are completed” [0210], wherein the estimated time to completion is determined based on contents of an execution time scoreboard comprising data indicating a percentage completion of execution, e.g. 100% 
Combine these teachings of Manula with the teachings of Li pertaining to DNN workloads. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Li with the teachings of Manula. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A: Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been to provide an improved scheduling mechanism – see evidence provided herein: “For the pre-work instructions only: If a WD's pre-work is completed ahead of time compared to pre work in earlier issued WDs, the design will need to queue the pre-work completion info and increase the number of ESP credits after the handling of all the previous WDs when they have completed” [0225 – Manula].
Regarding claim 15, Li discloses the following: 
A processor core configured to: 
receive a request to execute a deep neural network (DNN) workload; 
(Li teaches receiving, by a processor core [0254-0255], a request to execute a deep neural network (DNN) [0046, 0192] workload [0058-0059] from one of the plurality of processor cores [0047, 0051], e.g. “receives commands directed to performing processing operations” [0058]. 
For more evidence of processor core, see the following citations below: 
“processor 1900 may also include a set of one or more bus controller units 1916 and a system agent core 1910 ... System agent core 1910 provides management functionality for the various processor components” [0254]
“System agent core 1910 may additionally include a power control unit (PCU), which includes logic and components to regulate the power state of processor cores 1902A-1902N and graphics processor 1908” [0255])
divide the DNN workload into a plurality of workload fragments; and 
(Li teaches dividing the DNN workload into a plurality of workload fragments [0064, 0230], e.g. “divide the processing workload into approximately equal sized tasks, to better enable distribution of the graphics processing operations to multiple clusters 214A-214N of the processing cluster array 212” [0064])
determine whether a workload fragment of the plurality of workload fragments is to be statically or dynamically allocated to one of a plurality of DNN processors; 
(Li teaches determining whether a workload fragment of the plurality of the workload fragments is to be statically or dynamically assigned to one of a plurality of DNN processors [0164-0165] – this is done by  “detection/observation logic” [0164] and “a status query to check on the shared function pipeline's status before dispatching any workload on it” [0165])
responsive to determining that the workload fragment is to be statically assigned to one of the plurality of DNN processors, assign the workload fragment to a predetermined DNN processor of the plurality of DNN processors, and 
(Li discloses responsive to determining that the workload fragment is to be statically assigned – “conventional static workload scheduling techniques” [0171] – to one of the plurality of DNN processors, e.g. “parallel processors such as general-purpose graphic processing units (GPGPUs) have played a significant role in the practical implementation of deep neural networks” [0004], assigning the 
assign a selected workload fragment of the plurality of workload fragments to one of a plurality of DNN processors based upon an estimated time to completion of workload fragments currently executing on the plurality of DNN processors.  
(Li teaches assigning a selected workload fragment of the plurality of workload fragments to one of a plurality of DNN processors [0060, 0113, 0199], e.g. “the general-purpose processing unit (GPGPU) 1100 can be configured to be particularly efficient in processing the type of computational workloads associated with training deep neural networks” [0199], based upon an estimated time to completion of workload fragments [0122] executing on the plurality of DNN processors [0199], e.g. “the graphics acceleration module 446 may adhere to the following requirements: ... 2) An application's job request is guaranteed by the graphics acceleration module 446 to complete in a specified amount of time, including any translation faults, or the graphics acceleration module 446 provides the ability to preempt the processing of the job” [0122]) 

However, Li does not disclose the following:
responsive to determining that the workload fragment is to by dynamically assigned to one of the plurality of DNN processors, assign a the plurality of DNN processors based upon an estimated time to completion of workload fragments currently executing on the plurality of DNN processors, wherein the estimated time to completion is determined based on the contents of an execution time scoreboard comprising data indicating a percentage completion of execution of the workload fragments currently executing on the plurality of DNN processors.  
Nonetheless, this feature would have been made obvious, as evidenced by Manula.
Manula discloses responsive to determining that the workload fragment is to be dynamically assigned/queued [0225] to one of the plurality of DNN processors [0047], assigning a workload fragment of the plurality of workload fragments to one of the plurality of DNN processors [0210, 0225], based upon an estimated time to completion of workload fragments currently executing on the plurality of DNN processors, e.g. “if all linked instructions are completed by the time the NEB instruction is seen, the "completions_seen" is identical to "expected_completions" and the state will be observed as "pass", and thus execution continues with no waiting. Otherwise, the DME 122 waits until all linked instructions are completed” [0210], wherein the estimated time to completion is determined based on contents of an execution time scoreboard comprising data indicating a percentage completion of execution, e.g. 100% completed cited as “(a) all tiles 4 are required to complete their respective compute phases 33 before any in the group is allowed to proceed to the next exchange phase 32, or (b) all tiles 4 in the group are required to complete their respective exchange phases 32 before any tile in the group is allowed to proceed to the next compute phase 33” [0057], of the workload fragments cited as pre-work currently executing on the plurality of DNN processors [0225])
Combine these teachings of Manula with the teachings of Li pertaining to DNN workloads. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Li with the teachings of Manula. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A: Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been to provide an improved scheduling mechanism – see evidence provided herein: “For the pre-work instructions only: If a WD's pre-work is completed ahead of time compared to pre work in earlier issued WDs, the design will need to queue the pre-work completion info and increase the number of ESP credits after the handling of all the previous WDs when they have completed” [0225 – Manula.
Claim(s) 3, 11, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Manula in view of Doniwa et al. (Pub. No. US2017/0169329 published on June 15, 2017; hereinafter Doniwa).
Regarding claims 3, 11, and 18, Li in view of Manula does not disclose the following: 
wherein each of the plurality of DNN processors is configured to generate an interrupt upon completing execution of a workload fragment, and wherein a message indicating that the workload fragment has completed execution is transmitted to the RPM processor core responsive to the interrupt.  
Nonetheless, this feature would have been made obvious, as evidenced by Doniwa.
(Doniwa teaches that each of the plurality of DNN processors [0017, 0026] is configured to generate an interrupt upon completing execution of a workload fragment [0037], e.g. “If it is determined that the index is not greater than the threshold, monitoring of the index is continued until the learning is completed (step S35). If it is determined that the index is greater than the threshold, the learning is immediately interrupted (step S36). If it is determined in step S35 that the learning has been completed, or it is determined in step S36 that the learning has been interrupted, the result of learning (in the case of the interruption of learning, data indicating the interrupt and the result of learning assumed when the learning was interrupted) is transmitted to the manager 11 (step S37)” [0037], and wherein a message indicating that the workload fragment has completed execution is transmitted to the RPM processor core, cited as the manager [0037], responsive to the interrupt, e.g. “processing performed by each worker 12-i when it has an interrupt processing function” [0037])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Li in view of Manula with the teachings of Doniwa. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Doniwa in accordance with the DNN processors and RPM processor core of Li in view of Manula. 
Doniwa].
Claim(s) 4-5, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Manula in view of Koker et al. (Pub. No. US2018/0293205 filed on April 9, 2017; hereinafter Koker).
Regarding claim 4, Li in view of Manula does not disclose the following: 
wherein the request to execute the DNN workload is generated by one of a plurality of processor cores communicatively coupled to the RPM processor core.  
Nonetheless, this feature would have been made obvious, as evidenced by Koker.
(Koker teaches that the request to execute the DNN workload is generated [0047, 0052-0053], e.g. “the scheduler 210 can be configured to divide the processing workload into approximately equal sized tasks, to better enable distribution of the graphics processing operations to multiple clusters 214A-214N of the processing cluster array 212” [0052] and “the processing cluster array 212 can receive processing tasks to be executed via the scheduler 210, which receives commands defining processing tasks from front end 208 … the workload specified by incoming command buffers (e.g., batch-buffers, push buffers, etc.) is initiated” [0053], by one of a plurality of processor cores communicatively coupled to the RPM processor core [0039, 0052-0053, 0068-0069, 0147])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Li in view of Manula with the teachings of Koker. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Koker with respect to DNN workload, processor cores, and RPM core of Li in view of Manula. 
The motivation would have been to receive a request, in order “to distribute commands or other work items to a processing cluster array 212” [0047 – Koker
Regarding claims 5, 12, and 20, Li in view of Manula in view of Koker disclose the following: 
wherein the RPM processor core is further configured to cause power to be removed from a DNN processor of the plurality of DNN processors responsive to determining that the DNN processor is idle.  
(Koker teaches that the RPM processor core is further configured to cause power to be removed from a DNN processor, e.g. a GPU portion [0052, 0122], of the plurality of DNN processors or portions of a GPU, responsive to determining that the DNN processor is idle [0147], e.g. “engine 750 also disables perception capabilities operating on GPU 714 when the capabilities are not needed. For example, when a highway auto pilot is dispatched in an autonomous driving application, traffic light detection, pedestrian detection and short range object detection may be disabled. This load balances the GPU 714 hardware, provides more compute resource where needed and may power off portion of the GPU 714 hardware that would otherwise sit idle and consume power” [0147])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Li in view of Manula with the teachings of Koker. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teaching of power removal feature of Koker to the DNN processor of Li in view of Manula. 
The motivation would have been to benefit from “GPU package 600 having a sensor routing and registration engine 750 coupled between sensors 740 and GPU 714” [0147 – Koker].
Claim(s) 7, 14, and 21 rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Manula in view of Aralikatte (Pub. No. US2020/0327420 filed on April 10, 2019; hereinafter Aralikatte).
Regarding claims 7, 14, and 21, Li in view of Manula does not disclose the following: 
wherein the workload fragments are configured to store the data indicating [[a]] the percentage completion of execution of the workload fragments executing on the plurality of DNN processors in the execution time scoreboard.
Aralikatte.
(Aralikatte teaches that the workload fragments are configured to store the data [0076-0077, 0081] indicating the percentage completion of execution of the workload fragments executing on the plurality of DNN processors in the execution time scoreboard, e.g. “the DNN debugging program 110a, 110b may prompt the user with a status update (e.g., percentage of completion, amount of time recommended for completion, recommendation on whether the DNN debugging program 110a, 110b should continue the analysis) on the currently analyzed DL model design/code” [0081]. 
The execution time scoreboard is represented as stored status information [0081])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Li in view of Manula with the teachings of Aralikatte. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Aralikatte with respect to the workload fragments of Li in view of Manula. 
The motivation would have been to store percentage data of workload fragments for debugging purposes [0081 – Aralikatte].

Response to Amendments
Applicant’s arguments, see “REMARKS”, filed September 7, 2021, with respect to claims 1-5, 7-8, 10-12, 14-15, 17-18, and 20-21. Those arguments have been considered but are moot in view of the new ground(s) of rejection for claims 1-5, 7-8, 10-12, 14-15, 17-18, and 20-21.
Examiner has assessed the claims under 35 U.S.C. 101 for eligible subject matter and determined that the independent claims are still ineligible, as they represent a judicial exception (abstract idea: mental process) with additional limitations that do not integrate into a practical application and also do not equate significantly more than the abstract idea. All reasons of in the section above titled “Claim Rejections - 35 USC § 101”. In that set of rejections, Manula (Pub. No. Manula) provided evidence that the claimed subject matter was well-understood, routine, and conventional teachings, such that it proves subject matter as ineligible – in accordance with the Berkheimer Memo. 
With respect to prior art teachings for obviousness, Examiner has applied teachings of Manula (Pub. No. US2020/0174828; hereinafter Manula) to show that the claim amendments, along with prima facie cases of obviousness to show that the claims are unpatentable over 35 U.S.C. 103.
Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        
September 23, 2021

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199